Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-8, 24-38  pertains to Species I  for continuing prosecution without traverse in the communication with the Office on 04/04/2022 is acknowledged.

	                                                             Drawings

2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, --“ a switch circuit having a first input point coupling to the first interconnect, a first output points coupling to the second interconnect, and a second input point for input data for the switch circuit, wherein the switch circuit is configured to control, in accordance with the input data at the second input point, coupling between the first and second interconnects, wherein the input data at the second input point is associated with the first data;  “-- in claim 1 must be shown in the multichip package  physical drawing and labeled clearly with a numeral  or the feature(s) canceled from the claim(s).  
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                              Claim Rejections - 35 USC § 112

3	The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because it lack enablement .  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Since the Applicant fails to show in the drawing of the multi-chip package  --“ a switch circuit having a first input point coupling to the first interconnect, a first output points coupling to the second interconnect, and a second input point for input data for the switch circuit, wherein the switch circuit is configured to control, in accordance with the input data at the second input point, coupling between the first and second interconnects, wherein the input data at the second input point is associated with the first data;  “--
It is not possible for a person skilled in the art to practice the invention without a considerable unreasonable  number of experiments 

4.	Claim 2-8, 24-38  is rejected under 35 U.S.C. 112(a) because they are dependent of a rejected base claims.

                                       Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b) or the second paragraph of 35 U.S.C. 112 (pre-AIA )
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 1  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  that the applicant regards as the invention. 
	Claim 1 is indefinite  because of the unclear limitation  --“ a switch circuit having a first input point coupling to the first interconnect, a first output points coupling to the second interconnect, and a second input point for input data for the switch circuit, wherein the switch circuit is configured to control, in accordance with the input data at the second input point, coupling between the first and second interconnects, wherein the input data at the second input point is associated with the first data;  “--
	Therefore , it is not possible to determine the  clear metes and bound that the Applicant seeks patent protection.

7.	Claims 2-8, 24-28 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because they are dependent of a rejected base claim. 


8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION
10.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897